Name: Commission Regulation (EEC) No 1698/87 of 10 June 1987 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3529/86 on the protection of the Community's forests against fire (payment of aid)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 87 Official Journal of the European Communities No L 161 / 29 COMMISSION REGULATION (EEC ) No 1698 / 87 of 10 June 1987 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3529 / 86 on the protection of the Community's forests against fire (payment of aid ) Commission may request the authorities or agencies to submit additional supporting material or documents ; Whereas in order to ensure that any on-the-spot inspections carried out are fully effective , provision should be made for cooperation between the Commission and the Member State concerned ; Whereas the procedure for suspending, reducing or terminating Community aid should not be initiated without prior consultation of the Member State concerned so that it may define its position , and without notification of the responsible agency so that it may submit its observations ; Whereas since the Community aid is to be paid to the agency responsible for implementation of the programme through the authorities or agencies designated for this purpose by the Member State , the documents that these authorities or agencies are to transmit to the Commission should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Forest Protection , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3529 / 86 of 17 November 1986 on the protection of the Community's forests against fire (*), and in particular Article 3 ( 2 ) thereof, Whereas according to Article 3 ( 1 ) of Regulation (EEC ) No 3529 / 86 , Member States are to submit to the Commission their programmes or projects to increase the protection of forests against fire ; whereas the Commission is to approve the programmes or projects ; whereas the Member States are then to seek from the Commission reimbursement of part of the expenditure approved ; whereas it is necessary to lay down detailed rules concerning applications for reimbursement and in particular the nature of the corresponding supporting documents ; Whereas these supporting documents are to be transmitted by authorities or agencies designated by the Member States ; whereas in order to ensure that the operations are effectively monitored , the work of these authorities and agencies , the types of supporting documents to be drawn up in accordance with national laws and regulations or measures adopted by the abovementioned authorities or agencies , and the control mechanisms to be set up in each Member State should be specified ; Whereas the Commission must be informed that operations are being carried out as specified and within the time limits laid down in the decisions granting aid ; Whereas the documents to be transmitted by the intermediary authorities or agencies to the Commission in order to enable it to ascertain that all requirements for the payment of the aid or part thereof are met must be specified ; whereas these documents must give full details and must be submitted using the same layout so that applications for payment can be dealt with rapidly and in a uniform manner ; Whereas if the documents duly provided by the authorities or agencies do not appear to be adequate or appear not to contain sufficient information for verification of compliance with a financial or other requirement imposed , the HAS ADOPTED THIS REGULATION : Article 1 1 . The authorities or agencies designated by the Member States shall , under Article 7 of Regulation (EEC) No 3529 / 86 , send to the Commission , within two months following the entry into force of this Regulation , a descriptive list of the supporting documents that they intend to request . Any change in this list shall be notified to the Commission within two months of its being adopted . By supporting document is meant any document drawn up as provided for either in the laws or regulations provisions of the Member State concerned or in the measures adopted by the abovementioned authorities or agencies that constitute evidence that the financial or other conditions attached to a project have been met . The descriptive list shall give  the title of each document and the provisions or measures under which it is drawn up , and  a brief description of its content . 2 . The authorities or agencies shall also send the Commission within the period specified in paragraph 1 a(&gt; OJ No L 326 , 21 . 11 . 1986 , p. 5 . No L 161 / 30 Official Journal of the European Communities 22 . 6 . 87 Article 5 If the Commission considers it necessary to make an on-the-spot inspection it shall notify the Member State concerned in advance and request its participation . Member States shall take whatever action is required to make these inspections effective . detailed description of the checks to be made before establishment of the certificate specified in the Annex . 3 . The Commission may request the Member States to supplement the descriptive list with other supporting documents that it considers necessary for verification of the eligibility of the expenditure shown in payment applications . It may to the same end also request the Member States to strengthen their control procedures . Article 2 Twelve months after the date of notification of a decision granting aid the authorities or agencies shall transmit to the Commission a document describing the state of progress of the work . If, despite the information given in the application and incorporated in the decision , work has not commenced at the end of this twelve-month period , the authorities or agencies shall specify the reasons why and shall where appropriate transmit to the Commission satisfactory guarantees from the agencies responsible for the work that it will commence in the near future . Should it not be possible to give such guarantees or if the Commission decides that those given are not satisfactory the aid shall be suspended , reduced or withdrawn . Article 6 Before initiating any procedure for suspending , reducing or terminating Community aid the Commission shall :  so inform the Member State wherein the operation was to be carried out so that it may define its position ,  consult the authority or agency designated to receive the corresponding repayments , and  call on the authority or agency responsible for execution of the operation to explain through the authorities or agencies specified in Article 1 why the conditions imposed have not been complied with . Article 3 The authorities or agencies may transmit payment applications following completion of each annual instalment of work . These applications , to be submitted in duplicate , shall comprise the certificate and the other information specified in the Annex . Article 7 When the Commission is satisfied that the financial and other conditions attached to the operation have been complied with , it shall pay the financial aid granted by the Community to the authority or agency appointed for this purpose under Article 7 of Regulation (EEC ) No 3529 / 86 . The authority or agency shall immediately reimburse the agency responsible for execution of the operation and shall provide the Commission with proof of reimbursement within 15 days of payment .Article 4 In order to enable an effective check to be made on execution of the work , the authorities or agencies shall transmit to the Commission , at the latter's request and within a time limit specified by it , transmit in respect of any operation all supporting documents as referred to in Article 1 or certified copies thereof and all other documents constituting evidence that the financial or other conditions pertaining to the operation have been complied with . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1987 . For the Commission Frans ANDRIESSEN Vice-President 22 . 6 . 87 Official Journal of the European Communities No L 161 / 31 ANNEX CERTIFICATE FOR PAYMENT OF THE AMOUNT FOR ONE OR MORE ANNUAL INSTALMENTS OF WORK Operation No Responsible agency ( name and address ): The i 1 ), responsible under Article 7 of Regulation (EEC ) No 3529 / 86 on protection of the Community's forests against fire for action taken under the terms of that Regulation , hereby certifies that : 1 . The supporting documents indicated in the descriptive list sent to the Commission under Article 1 of Regulation (EEC ) No 1698 / 87 have been checked ; 2 . The operation commenced on at the scheduled site ; 3 . The ( first / two first / three first / four instalments ) ( all ) of the operation was / were completed on ; the actual costs incurred amount to , of which has been paid by the responsible agency ; 4 . The abovementioned costs were financed as specified in Annex la hereto ; 5 . The abovementioned costs falls to the various types of operation as specified in the list of accounting documents given in Annex lb ; a comparative table of work planned and executed is given in Annex Ic ( 2 ); 6 . It has been verified in the field by that the work carried out is as specified in the dossier attached to the application for aid and described in the Commission decision ( apart from the following work : ); see Annex II for details ; 7 . The amount of recoverable value added tax included in the declared expenditure is ; 8 . The supporting documents are held by Done at , For the authority responsible ( signature ) (*) Name of authority or agency . ( 2 ) If the aid is split up between different parts of the operation separate lists of accounting documents and comparative tables must be made out for each part . No L 161 / 32 Official Journal of the European Communities 22 . 6 . 87 Annex la to the payment certificate FINANCING PLAN Subsidy Capital Total Member State contribution Region contribution Other public funds Private contribution  owners  on own account  borrowings I 1 )  other Aid already paid by Community Total financing ( 2 ) ( ! ) Show for each borrowing the source , amount , interest rate , period and terms of repayment . Indicate also , where appropriate , the rate and duration of any interest rate subsidies and the name of the establishment granting them . ( 2 ) This must be the same amount as shown at 3 on the certificate . A nn ex lb to ce rti fic at e fo rp ay m en to fb al an ce s 22 . 6 . 87 L IS T O F A C C O U N T IN G D O C U M E N T S (fr om to ) Ty pe of op er at io n C os ta s pe r es ti m at e A cc ou nt in g do cu m en ts (') Pa ym en ts m ad e N o fr om to D at es (2 ) fr om to Is su ed by A m o u n t V A T M et ho d D at es (3 ) fr om to A m ou nt fr om to (a )F or es try op er at io ns de sig ne d to re du ce th e ri sk of fir e (b )P ur ch as e of br us h- cl ea ra nc e eq ui pm en t: \ (c ) Es ta bl is hm en t of : 1. fo re st ro ad s 2 . fi re be lts 3. w at er su pp lie s (d )I ns ta lla tio n of lo ok -o ut st ru ct ur es : 1. fi xe d 2. m ob ile (e ) Th e or ga ni za tio n of in fo rm at io n ca m ­ pa ig ns (f ) A ss is ta nc e in : 1. Es ta bl ish in g in te rd isc ip lin ar y da ta ­ ga th er in g ce nt re s, an d fo r 2. su bs eq ue nt an al yt ic al su rv ey so ft he da ta ga th er ed (g )t ra in in g of hi gh ly sp ec ia liz ed pe rs on ne l (h )H ar m on iz at io n of : 1. te ch ni qu es 2. eq ui pm en t (i) co or di na tio n of th e re se ar ch ne ce ss ar y fo r im pl em en tin g th e m ea su re s re fe rre d to at po in ts (g )a nd (h ) T ot al Official Journal of the European Communities (') En te r all do cu m en ts in clu di ng th os e re lat in g to in eli gi bl e ex pe nd itu re in clu de d in th e pr oj ec t. (J) Gi ve re as on s fo ra ny ex pe nd itu re in cu rre d be fo re su bm iss io n of sa id ap pl ica tio n. (3 ) A ct ua lp ay m en td at es an d no td ue da te s. No L 161 / 33 No L 161 / 34 Official Journal of the European Communities 22 . 6 . 87 Annex Ic to certificate for payment of balances COMPARATIVE TABLE Work planned Work Completed Type of operation Reason for changeQuantity (') Cost Quantity (') Cost ( a ) Forestry operations designed to reduce the risk of fire ( b ) Purchase of brush-clearance equipment : ( c ) Establishment 1 . Forest roads 2 . Fire belts 3 . Water supplies (d ) Installation of look-out structures : 1 . fixed 2 . mobile ( e ) Organization of information campaigns ( f) Assistance in : 1 . establishing interdisciplinary data ­ gathering centres , and for 2 . subsequent analytical surveys of the data collected (g ) Training of highly specialized personnel ( h ) Harmonization of: 1 . techniques 2 . equipment ( l ) coordination of the research necessary for implementing the measures referred to at points (g ) and (h ) Total ( 1 ) State  for ( a ), b ), ( c ), 2 and ( d ) 1 the number of hectares of forest area ,  for ( c ) 3 , (d ) 2 , ( f ) 1 and 2 , ( h ) 1 and 2 and ( i ) the number ,  for ( c ) 1 the number of kilometres , and  for ( e ) and ( g ) the number of people involved .